DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 as amended in Prel. Amdt (08-14-19) are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Shibata et al US 2016/0277000, 2017/0345449 and 2018/0040666 all show the first and second layers with spacer, see abstract figures, however no suggestion for the magnetization setting with function of setting a third magnetization and the retention of such third magnetization after stopping the applied field…

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The examiner could not find fair suggestion in the prior art for the magnetoresistance effect device with magnetoresist element, external magnetic field application unit; the magnetoresistance effect element including a first ferromagnetic layer, a second ferromagnetic layer, and spacer layer between the first and second ferro- layers, …the magnetization setting section has a function of setting a third magnetization to be used to generate the external magnetic field into the magnetic retention section by applying a magnetization setting field to the retention section amd then stopping the application…with retention of the third magnetization after stopping the magnetic field…in addition to all else claimed..


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763.  The examiner can normally be reached on M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849